Prospectus PASSX May 1, 2011 T. Rowe Price Small-Cap Stock Fund– Advisor Class A stock fund seeking long-term capital growth through investments in stocks of small companies. This class of shares is sold only through financial intermediaries. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Table of Contents 1 Summary Mutual fund shares are not deposits or obligations of, or guaranteed by, any depository institution. Shares are not insured by the Federal Deposit Insurance Corporation, Federal Reserve, or any other government agency, and are subject to investment risks, including possible loss of the principal amount invested. Small-Cap Stock Fund–Advisor Class 1 2 Information About Accounts in T. Rowe Price Funds Pricing Shares and Receiving Sale Proceeds 6 Useful Information on Distributions and Taxes 10 Transaction Procedures and Special Requirements 14 Distribution, Shareholder Servicing, and Recordkeeping Fees 17 3 More About the Fund Organization and Management 19 More Information About the Fund and Its Investment Risks 21 Investment Policies and Practices 25 Disclosure of Fund Portfolio Information 31 Financial Highlights 32 4 Investing with T. Rowe Price Account Requirements and Transaction Information 34 Purchasing Additional Shares 34 Exchanging and Redeeming Shares 34 Rights Reserved by the Funds 35 T. Rowe Price Privacy Policy 36 SUMMARY Investment Objective The fund seeks to provide long-term capital growth by investing primarily in stocks of small companies. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the fund. Fees and Expenses of the Fund’s Advisor Class Annual fund operating expenses (expenses that you pay each year as a percentage of the value of your investment) Management fees 0.75% Distribution and service (12b-1) fees 0.25% Other expenses 0.16% Total annual fund operating expenses 1.16% Example This example is intended to help you compare the cost of investing in the fund with the cost of investing in other mutual funds. The example assumes that you invest $10,000 in the fund for the time periods indicated and then redeem all of your shares at the end of those periods. The example also assumes that your investment has a 5% return each year and that the fund’s operating expenses remain the same.
